                       Case 1:19-mj-05193-JGD Document 3 Filed 06/18/19 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                              IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                        6+,9$1, 3$7(/
                                                                         &DVH1R
                                                                                    PM-*'



                            Defendant(s)


                                                &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                   0DUFK                LQWKHFRXQW\RI     6XIIRON DQG HOVHZKHUH     LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV     WKHGHIHQGDQW V YLRODWHG

             Code Section                                                  Offense Description
 86&                                 %DQN )UDXG




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH $IILGDYLW RI ,56&, 6SHFLDO $JHQW -XOLH $ )LW]3DWULFN




          u &RQWLQXHGRQWKHDWWDFKHGVKHHW


                                                                                            Complainant’s signature

                                                                                -XOLH $ )LW]3DWULFN ,56&, 6SHFLDO $JHQW
                                                                                             Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH             
                                                                                               Judge’s signature

&LW\DQGVWDWH                     %RVWRQ 0DVVDFKXVHWWV                                   +RQ -XGLWK * 'HLQ
                                                                                             Printed name and title
